Exhibit 10.01

PFF BANCORP, INC.
EMPLOYMENT AGREEMENT

        This AGREEMENT (“Agreement”) is made effective as of May 25, 2005 by and
between PFF Bancorp, Inc. (the “Holding Company”), a corporation organized under
the laws of Delaware, with its principal administrative office at 350 South
Garey Avenue, Pomona, California  91766, and [            ] (the “Executive”).
Any reference to “Institution” herein shall mean PFF Bank & Trust or any
successor thereto.

        WHEREAS, the Holding Company wishes to assure itself of the services of
Executive for the period provided in this Agreement; and

        WHEREAS, the Executive is willing to serve in the employ of the Holding
Company on a full-time basis for said period.

        NOW, THEREFORE, in consideration of the mutual covenants herein
contained, and upon the other terms and conditions hereinafter provided, the
parties hereby agree as follows:

1.    POSITION AND RESPONSIBILITIES.

        During the period of Executive’s employment hereunder, Executive agrees
to serve as [                               ] of the Holding Company. The
Executive shall render administrative and management services to the Holding
Company such as are customarily performed by persons in a similar executive
capacity. During said period, Executive also agrees to serve, if elected, as an
officer and director of any subsidiary of the Holding Company.

2.    TERMS.

          a)    The period of Executive’s employment under this Agreement shall
be deemed to have commenced as of the date first above written and shall
continue for a period of thirty-six (36) full calendar months thereafter.
Commencing on the date of the execution of this Agreement, the term of this
Agreement shall be extended for one day each day until such time as the board of
directors of the Holding Company (the “Board”) or Executive elects not to extend
the term of the Agreement by giving written notice to the other party in
accordance with Section 8 of this Agreement, in which case the term of this
Agreement shall be fixed and shall end on the third anniversary of the date of
such written notice.

          b)    During the period of Executive’s employment hereunder, except
for periods of absence occasioned by illness, reasonable vacation periods, and
reasonable leaves of absence, Executive shall devote substantially all his
business time, attention, skill, and efforts to the faithful performance of his
duties hereunder including activities and services related to the organization,
operation and management of the Holding Company and its, direct or indirect,
subsidiaries (“Subsidiaries”) and participation in community and civic
organizations; provided, however, that, with the approval of the Board, as
evidenced by a resolution of such Board, from time to time, Executive may serve,
or continue to serve, on the boards of directors of, and hold any other offices
or positions in, companies or organizations, which, in such Board’s judgment,
will not present any conflict of interest with the Holding Company or its
Subsidiaries, or materially affect the performance of Executive’s duties
pursuant to this Agreement.

--------------------------------------------------------------------------------

          c)    Notwithstanding anything herein contained to the contrary,
Executive’s employment with the Holding Company may be terminated by the Holding
Company or Executive during the term of this Agreement, subject to the terms and
conditions of this Agreement.

3.    COMPENSATION AND REIMBURSEMENT.

          a)    The Executive shall be entitled to a salary from the Holding
Company or its Subsidiaries of $[                     ] per year (“Base
Salary”). Base Salary shall include any amounts of compensation deferred by
Executive under any qualified or unqualified plan maintained by the Holding
Company and its Subsidiaries. Such Base Salary shall be payable bi-weekly. 
During the period of this Agreement, Executive’s Base Salary shall be reviewed
at least annually; the first such review will be made no later than one year
from the date of this Agreement. Such review shall be conducted by the Board or
by a Committee of the Board delegated such responsibility by the Board (the
“Committee”). The Committee or the Board may increase Executive’s Base Salary.
Any increase in Base Salary shall become the “Base Salary” for purposes of this
Agreement. In addition to the Base Salary provided in this Section 3(a), the
Holding Company shall also provide Executive, at no premium cost to Executive,
with all such other benefits as provided uniformly to permanent full-time
employees of the Holding Company and its Subsidiaries.

          b)    The Executive shall be entitled to participate in any employee
benefit plans, arrangements and perquisites substantially equivalent to those in
which Executive was participating or otherwise deriving benefit from immediately
prior to the beginning of the term of this Agreement, and the Holding Company
and its Subsidiaries will not, without Executive’s prior written consent, make
any changes in such plans, arrangements or perquisites which would materially
adversely affect Executive’s rights or benefits thereunder, except to the extent
that such changes are made applicable to all Holding Company and Institution
employees eligible to participate in such plans, arrangements and perquisites on
a non-discriminatory basis. Without limiting the generality of the foregoing
provisions of this Subsection (b), Executive shall be entitled to participate in
or receive benefits under any employee benefit plans including, but not limited
to, retirement plans, supplemental retirement plans, pension plans,
profit-sharing plans, health-and-accident plans, medical coverage or any other
employee benefit plan or arrangement made available by the Holding Company and
its Subsidiaries in the future to its senior executives and key management
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements. Executive shall be
entitled to incentive compensation and bonuses as provided in any plan of the
Holding Company and its Subsidiaries in which Executive is eligible to
participate. Nothing paid to the Executive under any such plan or arrangement
will be deemed to be in lieu of other compensation to which the Executive is
entitled under this Agreement.

          c)    In addition to the Base Salary provided for by paragraph (a) of
this Section 3 and other compensation provided for by paragraph (b) of this
Section 3, the Holding Company shall pay or reimburse Executive for all
reasonable travel and other reasonable expenses incurred by Executive performing
his obligations under this Agreement and may provide such additional
compensation in such form and such amounts as the Board may from time to time
determine.

--------------------------------------------------------------------------------

4.    PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

          a)    Upon the occurrence of an Event of Termination (as herein
defined) during the Executive’s term of employment under this Agreement, the
provisions of this Section shall apply. As used in this Agreement, an “Event of
Termination” shall mean and include any one or more of the following: (i) the
termination by the Holding Company of Executive’s full-time employment hereunder
for any reason other than termination governed by Section 5(a) hereof, death,
retirement (as defined in the Institution’s employee handbook) or for Cause, as
defined in Section 7 hereof; (ii) Executive’s resignation from the Holding
Company’s employ, upon, any (A) failure to elect or reelect or to appoint or
reappoint Executive as [                          ],unless consented to by the
Executive, (B) a material change in Executive’s function, duties, or
responsibilities with the Holding Company or its Subsidiaries, which change
would cause Executive’s position to become one of lesser responsibility,
importance, or scope from the position and attributes thereof described in
Section 1, above, unless consented to by the Executive, (C) a relocation of
Executive’s principal place of employment by more than 25 miles from its
location at the effective date of this Agreement, unless consented to by the
Executive, (D) a material reduction in the benefits and perquisites to the
Executive from those being provided as of the effective date of this Agreement,
unless consented to by the Executive, or (E) breach of this Agreement by the
Holding Company. Upon the occurrence of any event described in clauses (A), (B),
(C), (D) or (E), above, Executive shall have the right to elect to terminate his
employment under this Agreement by resignation upon not less than sixty (60)
days prior written notice given within six full calendar months after the event
giving rise to said right to elect; provided, however, an Event of Termination
shall not be deemed to have occurred if, during the sixty (60) day notice
period, the circumstances giving grounds to the Event of Termination are cured
in a manner determined by the Executive, in his discretion, to be satisfactory.

          b)    Upon the occurrence of an Event of Termination, on the Date of
Termination, as defined in Section 8, the Holding Company shall be obligated to
pay Executive, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, a sum equal to the sum of: (i)
the amount of the remaining payments that the Executive would have earned if he
had continued working for the Holding Company and/or Institution during the
remaining unexpired term of this Agreement at the Executive’s Base Salary at the
Date of Termination; (ii) the amount equal to the annual value of the additional
employer-derived contributions that would have been credited directly to the
Executive’s accounts under the tax-qualified 401(k) plan, employee stock
ownership plan and all nonqualified benefit plans that Executive would have
earned if he had continued working for the Holding Company and/or Institution
during the remaining unexpired term of this Agreement, where such amounts are
calculated by multiplying the last annual amount credited to the Executive’s
account under each of these plans by the remaining unexpired term of this
Agreement; (iii) the portion, if any, of the compensation earned by the
Executive through the date of the termination of his employment with the Holding
Company and/or Institution which remains unpaid as of such date, such payment to
be made at the time and in the manner prescribed by law applicable to the
payment of wages but in no event later than thirty (30) days after the
Executive’s termination of employment; and (iv) the benefits, if any, to which
he is entitled as a former employee under the employee benefit plans and
programs and compensation plans and programs maintained by the Holding Company
and the Institution for their officers and employees.  At the election of the
Executive, which election is to be made prior to an Event of Termination, such
payments shall be made in a lump sum within thirty (30) days following the Date
of Termination. In the event that no election is made, payment to the Executive
will be made on a monthly basis in approximately equal installments during the
remaining term of the Agreement with no present value applied. Such payments
shall not be reduced in the event the Executive obtains other employment
following termination of employment.

--------------------------------------------------------------------------------

          c)    Upon the occurrence of an Event of Termination followed by an
actual termination of employment, the Holding Company will cause to be continued
life, medical, dental and disability coverage substantially equivalent to the
coverage maintained by the Holding Company or its Subsidiaries for Executive
prior to his termination at no premium cost to the Executive, except to the
extent such coverage may be changed in its application to all Holding Company or
Institution employees. Such coverage shall cease upon the expiration of the
remaining term of this Agreement.

        The Holding Company and Executive hereby stipulate that the damages
which may be incurred by Executive following any such termination of employment
are not capable of accurate measurement as of the date first above written and
that the payments and benefits contemplated by Sections 4(b) and (c) constitute
reasonable damages under the circumstances and shall be payable without any
requirement of proof of actual damage and without regard to Executive’s efforts,
if any, to mitigate damages.  The Holding Company and Executive further agree
that the Holding Company may condition the payments and benefits (if any) due
under Sections 4(b)(i), 4(b)(ii), and 4(c) on the receipt of Executive’s
resignation from any and all positions which he holds as an officer, director or
committee member with respect to the Holding Company, the Institution or any
subsidiary or affiliate of either of them and the execution of an effective
release of claims against the Holding Company and its Subsidiaries in a form to
be prescribed by the Holding Company.

5.    CHANGE IN CONTROL.

          a)    For purposes of this Agreement, a “Change in Control” of the
Holding Company or the Institution shall mean any of the following events:

                (i)    the occurrence of any event (other than an event
described in Section 5(a)(iii)(A)) upon which any “person” (as such term is used
in sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”)), other than (A) a trustee or other fiduciary holding
securities under an employee benefit plan maintained for the benefit of
employees of the Holding Company; (B) a corporation owned, directly or
indirectly, by the stockholders of the Holding Company in substantially the same
proportions as their ownership of stock of the Holding Company; or (C) any group
constituting a person in which employees of the Holding Company are substantial
members, becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of securities issued by the
Holding Company representing 20% or more of the combined voting power of all of
the Holding Company’s then outstanding securities, excluding any securities
purchased by the Holding Company’s employee stock ownership plan and trust;

--------------------------------------------------------------------------------

                (ii)    the occurrence of any event upon which the individuals
who on the date this Agreement is executed are members of the Board, together
with individuals whose election by the Board or nomination for election by the
Holding Company’s shareholders was approved by the affirmative vote of at least
three-quarters of the members of the Board then in office who were either
members of the Board on the date this Agreement is executed or whose nomination
or election was previously so approved, cease for any reason to constitute a
majority of the members of the Board, but excluding, for this purpose, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of directors of the Holding
Company;

                (iii)    the consummation of either:

                        (A)    a merger or consolidation of the Holding Company
with any other corporation, other than a merger or consolidation following which
both of the following conditions are satisfied:

                                (I)    either (1) the members of the Board of
the Holding Company immediately prior to such merger or consolidation constitute
at least a majority of the members of the governing body of the institution
resulting from such merger or consolidation; or (2) the shareholders of the
Holding Company own securities of the institution resulting from such merger or
consolidation representing 80% or more of the combined voting power of all such
securities of the resulting institution then outstanding in substantially the
same proportions as their ownership of voting securities of the Holding Company
immediately before such merger or consolidation; and

                                (II)    the entity which results from such
merger or consolidation expressly agrees in writing to assume and perform the
Holding Company’s obligations under this Agreement; or

                        (B)    a plan of complete liquidation of the Holding
Company or an agreement for the sale or disposition by the Holding Company of
all or substantially all of its assets;

                (iv)    the occurrence of an event which would require the
Holding Company to report a response to Item 5.01 of the current report on Form
8-K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of the
Exchange Act;

                (v)    the occurrence of an event which would result in a Change
in Control of the Institution within the meaning of the Home Owners’ Loan Act of
1933 and the Rules and Regulations promulgated by the Office of Thrift
Supervision (“OTS”), as in effect on the date hereof (provided that in applying
the definition of change in control as set forth in the Rules and Regulations of
the OTS, the Board shall substitute its judgment for that of the OTS); or

--------------------------------------------------------------------------------

                (vi)    any event that would be described in Section 5(a)(i),
(ii), (iii) or (iv) if the term “Institution” were substituted for the term
“Holding Company” therein.

          b)    If a Change in Control has occurred pursuant to Section 5(a) or
the Board has determined that a Change in Control has occurred, Executive shall
be entitled to the benefits provided in paragraphs (c) and (d) of this Section 5
upon his subsequent termination of employment (voluntary or involuntary) at any
time within ninety (90) days following the Change in Control, unless such
termination is because of his Termination for Cause.

          c)    Upon the Executive’s entitlement to benefits pursuant to Section
5(b), the Holding Company shall pay Executive, or in the event of his subsequent
death, his beneficiary or beneficiaries, or his estate, as the case may be, as
severance pay or liquidated damages, or both, an immediate lump sum equal to
three (3) times the Executive’s average annual compensation for the three (3)
preceding taxable years.  Such annual compensation shall include any Base
Salary, commissions, bonuses, the value of employer-derived contributions
credited to the accounts of the Executive (vested or unvested) under any
pension, 401(k), employee stock ownership and profit sharing plan, severance
payments, directors or committee fees and fringe benefits paid or to be paid to
the Executive during such years.  If the Executive shall have worked less than
three (3) taxable years, then the average shall be computed as an average of the
number of years worked by the Executive.  Similarly, if the Executive shall have
worked for any portion of a taxable year in the three (3) preceding taxable
years, then annual compensation for such year shall be annualized.  The
Executive shall also be entitled to (i) the portion, if any, of the compensation
earned by the Executive through the date of the termination of his employment
with the Holding Company which remains unpaid as of such date, such payment to
be made at the time and in the manner prescribed by law applicable to the
payment of wages but in no event later than thirty (30) days after the
Executive’s termination of employment and (ii) the benefits, if any, to which he
is entitled as a former employee under the employee benefit plans and programs
and compensation plans and programs maintained by the Holding Company and the
Institution for their officers and employees.  Such payments shall not be
reduced in the event Executive obtains other employment following termination of
employment.

          d)    Upon the Executive’s entitlement to benefits pursuant to Section
5(b), the Company will cause to be continued life, medical, dental and
disability coverage substantially equivalent to the coverage maintained by the
Holding Company or its Subsidiaries for Executive prior to his termination at no
premium cost to Executive. Such coverage and payments shall cease upon the
expiration of thirty-six (36) months following the Change in Control.

        The Holding Company and Executive hereby stipulate that the damages
which may be incurred by Executive following any such termination of employment
are not capable of accurate measurement as of the date first above written and
that the payments and benefits contemplated by Sections 5(c) and (d) constitute
reasonable damages under the circumstances and shall be payable without any
requirement of proof of actual damage and without regard to Executive’s efforts,
if any, to mitigate damages.  The Holding Company and Executive further agree
that the Holding Company may condition the payments and benefits (if any) due
under Sections 5(c) and 5(d) on the receipt of Executive’s resignation from any
and all positions which he holds as an officer, director or committee member
with respect to the Holding Company, the Institution or any subsidiary or
affiliate of either of them and the execution of an effective release of claims
against the Holding Company and its Subsidiaries in a form to be prescribed by
the Holding Company.

--------------------------------------------------------------------------------

6.    TAX INDEMNIFICATION.

          a)    This Section 6 shall apply if Executive’s employment is
terminated upon or following (i) a Change in Control (as defined in Section 5(a)
of this Agreement); or (ii) a change “in the ownership or effective control” of
the Holding Company or the Institution or “in the ownership of a substantial
portion of the assets” of the Holding Company or the Institution within the
meaning of Section 280G of the Code.  If this Section 6 applies, then, if for
any taxable year, Executive shall be liable for the payment of an excise tax
under section 4999 of the Code with respect to any payment in the nature of
compensation made by the Holding Company, the Institution or any direct or
indirect subsidiary or affiliate of the Holding Company or the Institution to
(or for the benefit of) Executive, it shall be the sole obligation and
responsibility of the Holding Company to pay to Executive an amount equal to X,
determined under the following formula:

X =

E x P

 

1 - [(FI x (1 - SLI)) + SLI + E + M]

 

where

 

E =

the rate at which the excise tax is assessed under section 4999 of the Code;

P =

the amount with respect to which such excise tax is assessed, determined without
regard to this Section 6;

FI =

the highest marginal rate of income tax applicable to Executive under the Code
for the taxable year in question;

SLI =

the sum of the highest marginal rates of income tax applicable to Executive
under all applicable state and local laws for the taxable year in question; and

M =

the highest marginal rate of Medicare tax applicable to Executive under the Code
for the taxable year in question.

 

With respect to any payment in the nature of compensation that is made to (or
for the benefit of) Executive under the terms of this Agreement, or otherwise,
and on which an excise tax under section 4999 of the Code will be assessed, the
payment determined under this Section 6(a) shall be made to Executive on the
earlier of (i) the date the Holding Company, the Institution or any direct or
indirect subsidiary or affiliate of the Holding Company or the Institution is
required to withhold such tax, or (ii) the date the tax is required to be paid
by Executive.

          b)    Notwithstanding anything in this Section 6 to the contrary, in
the event that Executive’s liability for the excise tax under section 4999 of
the Code for a taxable year is subsequently determined to be different than the
amount determined by the formula (X + P) x E, where X, P and E have the meanings
provided in Section 6(a),

--------------------------------------------------------------------------------

 Executive or the Holding Company, as the case may be, shall pay to the other
party at the time that the amount of such excise tax is finally determined, an
appropriate amount, plus interest, such that the payment made under Section
6(a), when increased by the amount of the payment made to Executive under this
Section 6(b) by the Holding Company, or when reduced by the amount of the
payment made to the Holding Company under this Section 6(b) by Executive, equals
the amount that should have properly been paid to Executive under Section 6(a). 
The interest paid under this Section 6(b) shall be determined at the rate
provided under Section 1274(b)(2)(B) of the Code.  To confirm that the proper
amount, if any, was paid to Executive under this Section 6, Executive shall
furnish to the Holding Company a copy of each tax return which reflects a
liability for an excise tax payment made by the Holding Company, at least 20
days before the date on which such return is required to be filed with the
Internal Revenue Service.

7.    TERMINATION FOR CAUSE.

        The term “Termination for Cause” shall mean termination because of a
material loss to the Institution or the Holding Company or one of its affiliates
caused by the Executive’s personal dishonesty, incompetence, willful misconduct,
any breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule, regulation (other
than traffic violations or similar offenses), final cease and desist order or
material breach of any provision of this Agreement. In determining incompetence,
the acts or omissions shall be measured against the standards for professional
competence generally prevailing for executive officers having comparable
positions in the savings institution industry. Notwithstanding the foregoing,
Executive shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to him a Notice of Termination which shall
include a copy of a resolution duly adopted by the affirmative vote of not less
than three-fourths of the members of the Board at a meeting of the Board called
and held for that purpose (after reasonable notice to Executive and an
opportunity for him, together with counsel, to be heard before the Board),
finding that in the good faith opinion of the Board, Executive was guilty of
conduct justifying Termination for Cause and specifying the particulars thereof
in detail. The Executive shall not have the right to receive compensation or
other benefits for any period after Termination for Cause. Any stock options and
related limited rights granted to Executive under any stock option plan, or any
unvested awards granted to Executive under any restricted stock benefit plan of
the Holding Company or its Subsidiaries, shall become null and void effective
upon Executive’s receipt of Notice of Termination for Cause pursuant to Section
8 hereof, and shall not be exercisable by or delivered to Executive at any time
subsequent to such Termination for Cause.

8.    NOTICE.

          a)    Any purported termination by the Holding Company or by Executive
shall be communicated by Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.

--------------------------------------------------------------------------------

          b)    “Date of Termination” shall mean the date specified in the
Notice of Termination (which, in the case of a Termination for Cause, shall not
be less than thirty (30) days from the date such Notice of Termination is
given).

          c)    If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, except upon the occurrence of
a Change in Control and voluntary termination by the Executive in which case the
Date of Termination shall be the date specified in the Notice, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding arbitration award, or
by a final judgment, order or decree of a court of competent jurisdiction (the
time for appeal therefrom having expired and no appeal having been perfected)
and provided further that the Date of Termination shall be extended by a notice
of dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Holding Company will
continue to pay Executive his full compensation in effect when the notice giving
rise to the dispute was given (including, but not limited to, Base Salary) and
continue him as a participant in all compensation, benefit and insurance plans
in which he was participating when the notice of dispute was given, until the
dispute is finally resolved in accordance with this Agreement. Amounts paid
under this Section are in addition to all other amounts due under this Agreement
and shall not be offset against or reduce any other amounts due under this
Agreement.

9.    POST-TERMINATION OBLIGATIONS.

        All payments and benefits to Executive under this Agreement shall be
subject to Executive’s compliance with this Section 9 for one (1) full year
after the earlier of the expiration of this Agreement or termination of
Executive’s employment with the Holding Company. Executive shall, upon
reasonable notice, furnish such information and assistance to the Holding
Company as may reasonably be required by the Holding Company in connection with
any litigation in which it or any of its subsidiaries or affiliates is, or may
become, a party.

10.    NON-COMPETITION.

        Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Holding Company and its
Subsidiaries as it may exist from time to time, is a valuable, special and
unique asset of the business of the Holding Company and its Subsidiaries.
Executive will not, during or after the term of his employment, disclose any
knowledge of the past, present, planned or considered business activities of the
Holding Company and its Subsidiaries thereof to any person, firm, corporation,
or other entity for any reason or purpose whatsoever unless expressly authorized
by the Board of Directors or required by law. Notwithstanding the foregoing,
Executive may disclose any knowledge of banking, financial and/or economic
principles, concepts or ideas which are not solely and exclusively derived from
the business plans and activities of the Holding Company. In the event of a
breach or threatened breach by the Executive of the provisions of this Section,
the Holding Company will be entitled to an injunction restraining Executive from
disclosing, in whole or in part, the knowledge of the past, present, planned or
considered business activities of the Holding Company or its Subsidiaries or
from rendering any services to any person, firm, corporation, other

--------------------------------------------------------------------------------

 entity to whom such knowledge, in whole or in part, has been disclosed or is
threatened to be disclosed. Nothing herein will be construed as prohibiting the
Holding Company from pursuing any other remedies available to the Holding
Company for such breach or threatened breach, including the recovery of damages
from Executive. Executive and the Holding Company specifically agree to be bound
to the fullest extent possible under the law as contemplated under the Uniform
Trade Secrets Act as adopted by California to the provisions of this paragraph.

11.    SOURCE OF PAYMENTS.

          a)    All payments provided in this Agreement shall be timely paid in
cash or check from the general funds of the Holding Company subject to Section
11(b).

          b)    Notwithstanding any provision herein to the contrary, to the
extent that payments and benefits, as provided by this Agreement, are paid to or
received by Executive under the Employment Agreement dated May 25, 2005, between
Executive and the Institution (the “Institution Agreement”), such compensation
payments and benefits paid by the Institution will be subtracted from any amount
due simultaneously to Executive under similar provisions of this Agreement.
Payments pursuant to this Agreement and the Institution Agreement shall be
allocated in proportion to the level of activity and the time expended on such
activities by the Executive as determined by the Holding Company and the
Institution on a quarterly basis.

12.    EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

        This Agreement contains the entire understanding between the parties
hereto and supersedes any prior employment agreement between the Holding Company
or any predecessor of the Holding Company and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to the Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.

13.    NO ATTACHMENT.

          a)    Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.

          b)    This Agreement shall be binding upon, and inure to the benefit
of, Executive and the Holding Company and their respective successors and
assigns.

14.    MODIFICATION AND WAIVER.

          a)    This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.

          b)    No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived. 

--------------------------------------------------------------------------------

15.    SEVERABILITY.

        If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

16.    HEADINGS FOR REFERENCE ONLY.

        The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.  In addition, references to the
masculine shall apply equally to the feminine.

17.    GOVERNING LAW.

        This Agreement shall be governed by the laws of the State of California,
unless otherwise
specified herein.

18.    ARBITRATION.

        Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration, conducted before a panel
of three arbitrators sitting in a location selected by the Executive within
fifty (50) miles from the location of the Institution, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that Executive shall be entitled to seek specific performance of his
right to be paid until the Date of Termination during the pendency of any
dispute or controversy arising under or in connection with this Agreement.

        In the event any dispute or controversy arising under or in connection
with Executive’s termination is resolved in favor of the Executive, whether by
judgment, arbitration or settlement, Executive shall be entitled to the payment
of all back-pay, including salary, bonuses and any other cash compensation,
fringe benefits and any compensation and benefits due to the Executive under
this Agreement.

19.    PAYMENT OF LEGAL FEES.

        The Holding Company shall indemnify, hold harmless and defend Executive
against reasonable costs, including legal fees, incurred by him in conjunction
with or arising out of any action, suit or proceeding in which he may be
involved, as a result of his efforts, in good faith, to defend or enforce the
terms of this Agreement; provided, however, that Executive shall have
substantially prevailed on the merits pursuant to a judgment, decree or order of
a court of competent jurisdiction or of an arbitrator in an arbitration
proceeding.  The

--------------------------------------------------------------------------------

 determination of whether the Executive shall have substantially prevailed on
the merits and is therefore entitled to such indemnification, shall be made by
the court or arbitrator, as applicable.  In the event of a settlement pursuant
to a settlement agreement, any indemnification payment under this section shall
be made only after a determination of the members of the Board (other than the
Executive, if the Executive is a member of the Board, and any other member of
the Board to which the Executive is related by blood or marriage) that the
Executive has acted in good faith and that such indemnification payment is in
the best interests of the Holding Company.

20.    INDEMNIFICATION.

        The Holding Company shall provide Executive (including his heirs,
executors and administrators) with coverage as a named insured under any policy
or contract of insurance obtained by the Holding Company to insure their
directors and officers against personal liability for acts or omissions in
connection with their service as an officer or director of the Holding Company
or service in other capacities at the Holding Company’s request, or in lieu
thereof, shall indemnify Executive (and his heirs, executors and administrators)
to the fullest extent permitted under applicable law against all expenses and
personal liabilities reasonably incurred by him in connection with or arising
out of any action, suit or proceeding in which he may be involved by reason of
his having been a director or officer of the Holding Company or conducting any
service at the Holding Company’s request (whether or not he continues to be a
director or officer at the time of incurring such expenses or liabilities), such
expenses and liabilities to include, but not be limited to judgments, court
costs and attorneys’ fees and the cost of reasonable settlements.  The coverage
provided to the Executive under this section shall be no less than the coverage
provided to the other officers or directors of the Holding Company.

21.    SUCCESSOR TO THE HOLDING COMPANY.

        The Holding Company shall require any successor or assignee, whether
direct or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank or the Holding Company,
expressly and unconditionally to assume and agree to perform the Holding
Company’s obligations under this Agreement, in the same manner and to the same
extent that the Holding Company would be required to perform if no such
succession or assignment had taken place.

22.    COUNTERPARTS.

        This Agreement may be executed in two (2) or more counterparts, each of
which shall be deemed an original, and all of which shall constitute one and the
same Agreement.

23.    REQUIRED REGULATORY PROVISIONS.

        Notwithstanding anything herein contained to the contrary, any payments
to Executive by the Holding Company, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. §1828(k), and any
regulations promulgated thereunder.

--------------------------------------------------------------------------------

24.    HOLDING COMPANY AND SUBSIDIARIES.

        The Holding Company may satisfy its obligations under this Agreement
either directly or indirectly through one or more direct or indirect
subsidiaries or affiliates.  The Executive agrees that this Agreement requires
that the Executive make his services available to the Holding Company, the
Institution and their respective direct or indirect subsidiaries or affiliates
as determined by the respective Boards of Directors of the Holding Company and
the Institution within the terms and conditions set forth in this Agreement.

25.   WAIVER OF ALL EMPLOYMENT CLAIMS UPON RECEIPT OF TERMINATION BENEFITS.

        As a condition precedent to any obligation of the Institution or the
Holding Company to provide any benefit under Sections 5(c), 5(d) and 6 or
Sections 4(b)(i), 4(b)(ii) and 4(c) to the Executive:

        Executive hereby waives to the fullest extent possible all local, state
or federal law claims against the Institution or the Holding Company arising
during any period of employment, from the employment relationship, other than
claims under the various employee benefit plans of the Institution and the
Holding Company; and at the time the Executive becomes eligible for payment of
any benefit under this Agreement, the Executive shall execute a General Release
prepared by the Institution and the Holding Company, a copy of which is attached
as Exhibit A hereto releasing all possible local, state or federal law claims
Executive may have against the Institution or the Holding Company, their
directors, officers, employees and agents through the date of payment of any
benefit hereunder, for claims arising during any period of employment, from the
employment relationship, other than claims under the various employee benefit
plans of the Institution and the Holding Company; and Any waiver given shall
include a waiver pursuant to California Civil Code Section 1542 of all unknown
claims arising during any period of employment, from the employment
relationship, other than claims under the various employee benefit plans of the
Institution and the Holding Company.

        This waiver and General Release to be executed at the time Executive
becomes eligible for a benefit under this Agreement, explicitly covers claims
under the Age Discrimination in Employment Act, Older Workers Benefit Protection
Act of 1990, Title VII of the Civil Rights Act of 1964 as amended, any state
laws of similar effect or any other law purporting to regulate discrimination as
to the terms and conditions of employment, employment contractual rights or
common law torts. The Executive will have at least 21 days, and perhaps up to 45
days, to review this Agreement (and attachments) and has had opportunity to
consult with counsel prior to agreeing to the terms of the Agreement.  The
Executive acknowledges that the consideration for the waiver of rights is the
termination benefits set out in Sections 5(c), 5(d) and 6 or Sections 4(b)(i),
4(b)(ii) and 4(c) herein and that such termination benefits would not otherwise
be provided to the Executive.


--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, PFF Bancorp, Inc. has caused this Agreement to be executed
and its seal to be affixed hereunto by its duly authorized officer and its
directors, and Executive has signed this Agreement, on the 25th day of May 2005.

ATTEST:                                                                     PFF
BANCORP, INC.

 

_________________________________                  By:            
______________________________
Secretary                                                                     
            On behalf of the Board of Directors

 

 

            [SEAL]

 

WITNESS:

 

_________________________________                  By:           
______________________________
                                                                       
                        Name

 

--------------------------------------------------------------------------------

Exhibit A

 

GENERAL RELEASE

 

THIS GENERAL RELEASE (hereinafter referred to as the "Agreement") dated
_____________ is made and entered into by and between
_______________________________ and PFF Bancorp, Inc., a corporation organized
under the laws of the State of Delaware which is the holding company of
_____________________________ (hereinafter collectively referred to as "PFF"),
and _________________________ (hereinafter called "Employee").

 

W I T N E S S E T H:

WHEREAS, PFF and Employee have entered into Employment Agreements or Termination
and Change in Control Agreements that provide for a specific benefit if the
events set forth therein should occur; and

WHEREAS, Employee represents that Employee has consulted with legal counsel
regarding all aspects of this Agreement and any claims Employee may have against
PFF, and Employee understands that Employee is waiving significant legal rights
by signing this Agreement, is competent to enter into this Agreement, and enters
into this Agreement voluntarily, with a full understanding of and agreement with
all of its terms; and

            WHEREAS, Employee desires to settle fully and finally all claims
against Releasees as defined in Section 9 of this Agreement, Employee hereby
waives to the fullest extent possible all local, state or federal law claims
against PFF arising during any period of employment, from the employment
relationship, other than claims under the various employee benefit plans of PFF.
 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:

1.        Non-Admission of Liability

This Agreement shall not in any way be construed as an admission by PFF or other
Releasees that they have acted wrongfully with respect to Employee, or any other
person or persons, or that Employee has any rights whatsoever against Releasees,
and they specifically disclaim any liability to or wrongful acts against
Employee, or any other person or persons. 

2.         Cessation of Employment; No Reemployment

Employee represents, understands and agrees that Employee's employment with PFF
has or will terminated effective _____________________.   (Note – this section
may be included at the discretion of PFF.)

3.         Consideration

PFF agrees that upon the execution by Employee of this Agreement and expiration
of the revocation period set forth herein, PFF shall cause payment to be issued
to Employee in  the amount computed pursuant to the Termination and Change in
Control Agreement (or Change in Control Agreement) less required withholdings,
made out to Employee, in full and complete settlement of any and all claims
Employee has against Releasees arising during any period of employment, from the
employment relationship, other than claims under the various employee benefit
plans of PFF. 59:   Payment will be initiated within 30 days after the later of
expiration of the revocation period or the date set forth in Section 2.

--------------------------------------------------------------------------------

4.         No Claims on File

Employee represents that Employee does not have on file any complaints, charges
or claims arising during any period of employment, from the employment
relationship, other than claims under the various employee benefit plans of PFF,
against PFF, its parent or any of PFF's affiliates or related or subsidiary
companies or divisions, directors, officers, employees or agents, in any court
or administrative forum, or before any governmental agency or entity.

5.         Covenant Not To File Claims

Employee represents that Employee will not hereafter file any complaints,
charges, or claims arising during any period of employment, from the employment
relationship, other than claims under the various employee benefit plans of PFF,
against PFF, PFF's parent or any of PFF's affiliates or related or subsidiary
companies or divisions, directors, officers, employees or agents, with any
administrative, state, federal, or governmental entity, agency, board or court
based on any act or omission arising or accruing prior to the date of execution
of this Agreement, whether known or unknown at the time of execution, including
any claim related to, or in any way arising from, Employee's employment with PFF
or the cessation thereof.   This express covenant not to file any such
complaint, charge or claim is a material, essential and indispensable condition
of this Agreement.

6.        No Obligation

PFF agrees that Employee is not required by any of its policies, procedures or
contracts to enter into this Agreement or make any of the promises set forth
herein.

7.         Severability

The provisions of this Agreement are severable, and if any part of it is found
to be unenforceable, the other paragraphs shall remain fully valid and
enforceable.

8.         Consultation with Counsel

Employee acknowledges and understands that PFF has advised and does advise
Employee to consult with legal counsel before signing this Agreement.  Employee
represents, acknowledges and agrees that Employee has fully discussed all
aspects of this Agreement with Employee's attorneys and consulted with
Employee's attorneys to the extent Employee so desired; that Employee has
carefully read and fully understands all of the provisions of this Agreement;
that Employee has taken as much time as Employee needs for full consideration of
this Agreement; that Employee fully understands that this Agreement releases all
of Employee's claims, both known and unknown, against each and all of the
Releasees; that  Employee  is  voluntarily entering into this Agreement; and 
that  Employee  has the  capacity to   enter into this Agreement.

--------------------------------------------------------------------------------

9.         Complete Release

Employee hereby irrevocably and unconditionally releases, acquits and forever
discharges PFF and each of PFF's predecessors, successors, assigns, agents,
directors, officers, employees, representatives, attorneys, parent company,
affiliates, related or subsidiary companies and divisions (and agents,
directors, officers, employees, representatives and attorneys of such parent,
affiliates, related or subsidiary companies and divisions), and all persons
acting by, through, under or in concert with any of them (collectively
"Releasees"), or any of them, from any and all charges, complaints, claims,
liabilities, acts, omissions, obligations, promises, agreements, controversies,
damages, actions, causes of action, suits,  rights,  demands, costs, 
compensation, losses, penalties, debts and expenses (including attorneys' fees
and costs actually incurred) arising during any period of employment, from the
employment relationship, other than claims under the various employee benefit
plans of PFF and accruing prior to the time of execution of this Agreement,
whether known or unknown or suspected or unsuspected at the time of execution,
including, but in no way limited to, claims for compensation, commissions, or
benefits of any nature, or rights arising out of alleged violations of any
contracts, express or implied, or any policies, practices or procedures, or any
covenant of good faith and fair dealing, express or implied, or any tort, or any
legal restrictions on PFF's right to involuntarily lay off or terminate
employees, or any federal, state or other governmental statute, regulation, or
ordinance, including, without limitation: (1) Title VII of the Civil Rights Act
of 1964, 42 U.S.C.  Section 2000e et seq.   (race, color, religion, sex and
national origin discrimination); (2) 42 U.S.C. Section 1981 (discrimination);
(3) the Age Discrimination in Employment Act, 29 U.S.C. Section 621‑634 (age
discrimination); (4) the Americans with Disabilities Act, 42 U.S.C. Section
12101 et seq.; (5) the federal Family and Medical Leave Act, 29 U.S.C. Section
2601 et seq.; (6) the Employee Retirement Income Security Act, 29 U.S.C. Section
1001 et 117:   seq.; (7) any applicable California Industrial Welfare Commission
Order; (8) California Labor Code Section 200 et seq.  (salary, commission,
compensation or benefits claims); (9) the California Family Rights Act,
California Government Code Section 12945.2; and (10) California Government Code
Section 12940 et seq. (race, color, religion, sex, national origin, age, medical
condition and disability discrimination), (hereinafter "Claim" or "Claims"),
which Employee now has, owns or holds, or claims to have, own or hold, or which
Employee at any time heretofore had, owned or held, or claimed to have, own or
hold, or which Employee at any time hereinafter may have, own or hold, or claim
to have, own or hold, against any of the Releasees.

10.       Knowing and Voluntary Waiver

Employee expressly waives and relinquishes all rights and benefits afforded by
Section 1542 of the Civil Code of the State of California, and does so
understanding and acknowledging the significance of such specific waiver of
Section 1542.  Section 1542 of the Civil Code of the State of California states
as follows:

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees,
Employee expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Claims which Employee does not know of or
suspect to exist in Employee's favor at the time of execution hereof, and that
this Agreement contemplates the extinguishment of any such Claim or Claims.

11.       Indemnification

Employee hereby agrees to indemnify and hold each and all of the Releasees
harmless from and against any and all loss, costs, damages or expenses,
including, without limitation, attorneys' fees incurred by the Releasees, or any
of them, arising out of any breach of this Agreement by Employee or the fact
that any representation made herein by Employee was false when made.

Employee represents that Employee is not aware of any basis for claims, which
could be made by third parties against PFF, and any other Releasees.

--------------------------------------------------------------------------------

12.       Company Information and Other Property

Employee during Employee's term of employment had access to and became
acquainted with various trade secrets and other confidential information which
are owned or were developed by or for PFF, and which are regularly used in the
operation of PFF's business, and herein called "Company Information".  Company
Information includes, but is not limited to: methods, compilations and sources
of information, documents, forms, publications, memoranda, correspondence,
customer files, contracts, client lists, policies and procedures, plans,
records, computer printouts, manuals, proposals, activity logs, financial
information, and all concepts, ideas or other information in or reasonably
related to the business of PFF that have not been publicly released by duly
authorized representatives of PFF.  Employee agrees that all such Company
Information, whether prepared by the Employee or otherwise coming into the
Employee's possession, are and shall be the exclusive property of PFF regardless
of who actually produced or created such information or items.

Employee has returned or will immediately return to PFF all Company Information
and related reports, maps, files, memoranda, and records; credit cards, card‑key
passes; door and file keys; computer access codes; software; and other physical
or personal property which Employee received or prepared or helped prepare in
connection with Employee's employment; and Employee has not retained and will
not retain any copies, duplicates, reproductions, or excerpts thereof.  Employee
understands and agrees that such Company Information as defined herein has been
disclosed to Employee in confidence and for PFF use only.   Employee understands
and agrees that Employee (1) will keep such Company Information confidential at
all times during and after Employee's employment with PFF, (2) will not disclose
or communicate Company Information to any third party, and (3) will not make use
of Company Information on Employee's own behalf, or on behalf of any third
party.  In view of the nature of Employee's employment and the nature of
Company's Information which Employee has received during the course of
Employee's employment, Employee agrees that any unauthorized disclosure to third
parties of Company Information or other violation, or threatened violation, of
this Agreement would cause irreparable damage to the trade secret status of
Company Information and to PFF, and that, therefore, PFF shall be entitled to
damages as well as an injunction prohibiting Employee from any such disclosure,
attempted disclosure, violation, or threatened violation.  When Company
Information becomes generally available to the public other than by Employee's
acts or omissions, it is no longer subject to the restrictions in this Section. 
However, Company Information shall not be deemed to come under this exception
merely because it is embraced by more general information which is or becomes
generally available to the public.  The undertakings set forth in this Section
shall survive the termination of this Agreement or other arrangements contained
in this Agreement.

13.       No Representations

Employee represents and acknowledges that in executing this Agreement, Employee
does not rely on nor has Employee relied upon any representation or statement
not set forth herein made by any of the Releasees or by any of the Releasees'
agents, representatives or attorneys with regard to the subject matter, basis or
effect of this Agreement or otherwise.

--------------------------------------------------------------------------------

14.       Governing Law; Arbitration

This Agreement is made and entered into in the State of California, and shall in
all respects be interpreted, enforced and governed by and under the laws of the
State of California except as superseded by applicable federal laws and
regulations.  Any dispute regarding any aspect of this Agreement or any act
which allegedly has or would violate any provision of this Agreement
("Arbitrable Dispute") will be submitted to arbitration in Los Angeles County,
California, before an  arbitrator experienced in employment law and licensed to
practice law in California and selected in accordance with the rules of the
American Arbitration Association, as the exclusive remedy for such Arbitrable
Dispute.  Should any party to this Agreement hereafter institute any legal
action or administrative proceeding against the other with respect to any claim
waived by this Agreement or pursue any Arbitrable Dispute by any method other
than said arbitration, the responding party shall be entitled to recover from
the initiating party all damages, costs, expenses, and attorneys' fees incurred
as a result of such action.

15.        Tender Back

Prior to filing or pursuing an Arbitration Dispute, Employee understands and
agrees that Employee must first tender back to PFF all salary, wages, benefits
and other compensation Employee received pursuant to this Agreement.

16.       Careful Consideration

Employee acknowledges that PFF has advised Employee to take this Agreement home
and carefully consider all of its provisions before signing it.  Employee
further acknowledges that Employee was given not less than __(21 - 45 days as
determined by PFF)_________ (___) days to so consider this Agreement before
signing it.  However, if this Agreement has not been signed by Employee and
returned to PFF within __(21 - 45 days as determined by PFF)________ (___) days
following the date appearing on page one of this Agreement, which is the date
Employee first received this document, the Agreement shall be deemed withdrawn
and void.

17.       Revocation  

Employee understands that, within seven (7) days of the date of signing this
Agreement, Employee has the right to revoke or cancel this Agreement.  Any such
revocation or cancellation must be made in a signed writing delivered to PFF
within the seven (7) day revocation period.  Revocation by mail is effective
only if the revocation is received by PFF by the date and time specified, and
Employee assumes the risk of any delay of the mail.

18.       Confidentiality  

Employee represents and agrees that Employee will keep the terms, amount and
facts of this Agreement completely confidential, and that Employee will not
hereafter disclose any information concerning this Agreement to anyone except
Employee's immediate family and attorney; provided, they agree to keep said
information confidential and not disclose it to others.

19.       Sole and Entire Agreement

This Agreement sets forth the entire agreement between the parties hereto, and
fully supersedes any and all prior agreements or understandings between the
parties hereto pertaining to the subject matter hereof.

20.       Captions  

The captions used in this Agreement are for convenience only and are not
intended to limit the scope and effect of any provision herein.

--------------------------------------------------------------------------------


PLEASE READ CAREFULLY.   THIS SEVERANCE AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

Executed at Pomona, California, this _____ day of __________________ 20___.

 

 

______________________________

Employee

 

Executed at Pomona, California, this _____ day of __________________ 20___.

 

By: ___________________________

(Primary Employer Company Name)

                                                                                 
Title __________________________


Executed at Pomona, California, this _____ day of __________________ 20___.



By: ___________________________

PFF Bancorp Inc.

                                                                                  
Title __________________________

 